Citation Nr: 0924369	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  02-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1971 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which determined that new and material 
evidence had not been presented to reopen the previously 
denied claim for service connection for a back disorder.  In 
March 2004 and in March 2006, the Board remanded the claim 
for further development.  

In April 2003, the Veteran testified before the undersigned 
Acting Veterans Law Judge in Washington, DC.  A copy of the 
transcript of the hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This case must be remanded a third time, because the agency 
of original jurisdiction (RO/AMC) has not adjudicated the 
issue of whether clear and unmistakable error was committed 
in the November 1971 rating decision, which initially denied 
service connection for the claimed back disorder.  

In the Board's March 2004 and March 2006 Remands, the Board 
stated that the issue of clear and unmistakable error in the 
RO's November 1971 rating decision had been raised by the 
Veteran's representative in the April 2003 hearing, and that 
it was inextricably intertwined with the issue on appellate 
status.  Citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  In both Remands, the Board stated that the issue of 
clear and unmistakable error must be adjudicated by the 
RO/AMC.  

Although the RO/AMC very briefly addressed the issue of clear 
and unmistakable error in the April 2009 supplemental 
statement of the case, it concluded that the RO's 1971 rating 
decision was not based on clear and unmistakable error in a 
single sentence, and it did not discuss the legal standard 
for such claims.  This is insufficient to constitute an 
adjudication of the issue.  The RO/AMC must adjudicate the 
issue in a separate rating decision which provides the 
reasons and bases for the decision under the applicable law, 
and which provides the Veteran with full notification of his 
appellate rights.  See 38 C.F.R. §§ 19.25, 20.200 (2008).   

According to the United States Court of Appeals for Veterans 
Claims (Court), a remand by the Board, as a matter of law, 
demands compliance.  The Court further ruled that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
As such, the case must again be remanded and the issue must 
be adjudicated before the Board may properly proceed with 
appellate review.  

Further, upon remand, the Board finds that the RO/AMC should 
make an additional request for records.  In November 2007 and 
July 2008, the RO/AMC requested the Veteran's Moncrief Army 
Community Hospital ("Moncrief") records.  It is unclear 
whether these records have been obtained, because there are 
records within the Veteran's service treatment records from 
Moncrief dated in August 1971, while the Veteran was in 
service.  However, the letters addressed to Moncrief in 
November 2007 and in July 2008 requested records under 
another Veteran's name (the correct social security number 
was provided), and Moncrief responded that they were unable 
to locate any medical records under that name.  It is 
possible that additional records may exist that have not been 
obtained.  Therefore, the RO/AMC should submit another 
request for records from Moncrief and insure that the correct 
name and social security number of the Veteran are given.  

Finally, although the Veteran was issued VCAA notice letters 
in March 2004 and April 2006, the Board finds that the 
Veteran should be provided with a letter that clearly informs 
him of the evidence that is needed to reopen his claim for 
service connection for a back disorder, as set forth in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  This letter should 
provide the Veteran notice of why his claim for service 
connection was previously denied (most recently in September 
1996) and what constitutes new and material evidence under 38 
C.F.R. § 3.156(a) for claims filed before August 29, 2001.  
In the letter, the RO/AMC should affirmatively inform the 
Veteran of the evidence not previously of record that is 
required to reopen his claim for service connection for a 
back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should develop and 
adjudicate the issue of whether clear and 
unmistakable error was committed in the 
November 1971 rating decision, which 
initially denied service connection for a 
back disorder.  Proper adjudication 
requires the issuance of a separate 
rating decision.  

Inasmuch as the issue of clear and 
unmistakable error is deemed to be 
"inextricably intertwined" with the issue 
of new and material evidence, the RO/AMC 
should take appropriate adjudicative 
action and provide the Veteran and 
representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the Veteran and representative 
should be furnished with a statement of 
the case and given time to respond 
thereto regarding the issue of clear and 
unmistakable error.  

2.  The RO/AMC should make another 
attempt to secure the Veteran's service 
medical records from the Moncrief Army 
Community Hospital under the correct name 
of the Veteran.   

3.  The Veteran must be issued a VCAA 
letter that complies with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This 
letter should provide the Veteran 
notice of what constitutes new and 
material evidence under 38 C.F.R. 
§ 3.156(a) for claims filed prior to 
August 29, 2001.  This letter should 
contain an affirmative statement which 
informs the Veteran of the evidence not 
previously of record that is required 
to reopen his claim for service 
connection for a back disorder.   

4.  Thereafter, the Veteran's claim 
must be readjudicated on the basis of 
all of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).




